Title: To John Adams from John Bondfield, 13 April 1782
From: Bondfield, John
To: Adams, John



Bordeaux 13 april 1782
Sir

We have advices from Edenton in North Carolina so late as the 14th March brought by a vessel arrived at this port the 9th Instant one of my Letters contains “It is reported an attack against Charles Town is preparing by General green 2000 Militia of this State is orderd emidiately to join him and all the Troops from Virginia have marchd some time past.” By the Captain I learn a Number of Transports were arrived at Charles Town the English gave out they had Troops on board. They received certain advices to the contrary that they arrivd in Ballast and was there to wait the event that in case of Nessessity the British army might have the means to retreat to New York or Jamaica.
By a Packet arrived at Couronna from the Havannah we have advice of the arrival of Comre Gillon at that Port with five rich homewardbound Jamaica Men, a fortunate event as it will ease the State of South Carolina from the heavy expence of that outfit having we flatter ourselves werewith to reimburss the Engagements enterd into in Europe by Mr Gillon on that account.
We are at a loss to construe the Intentions of the British ministry in stoping the Issueing of Commissions against American Vessels and calling in them that are out. If under these circumstances a Vessel of mine should be carried into England by a Privateer or other Commissiond Vessel not having a Commission against amer­ica only against France or other the Belegerant Powers in Europe is it your opinion that being reclaimd by my agent as my property she would be recoverd. I should be obliged to you for your sentiments being an object of the greatest Interest in a Commercial line.

Renewing my congratulation on your Progress I have the Honor to be with due respect Sir your most Obedient Humble Servant
John Bondfield


We have two Vessels for Philadelphia will sail in about 1 month.

